Case: 19-11488   Date Filed: 08/27/2020   Page: 1 of 5



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11488
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 4:01-cr-00236-WTM-CLR-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

COREY LEONARD WILSON,
a.k.a. Tabooky,
a.k.a. Bunky,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (August 27, 2020)

Before WILLIAM PRYOR, Chief Judge, MARTIN and ROSENBAUM, Circuit
Judges.

PER CURIAM:
               Case: 19-11488     Date Filed: 08/27/2020   Page: 2 of 5



      Corey Leonard Wilson appeals pro se the revocation of his supervised

release. 18 U.S.C. § 3583(e)(3). Wilson argues, for the first time on appeal, that the

magistrate judge who recommended that the district court revoke Wilson’s

supervised release, see 28 U.S.C. § 636(b)(1)(B); 18 U.S.C. 3401(i), failed to

ensure that he knowingly and intelligently waived his right to counsel. See Faretta

v. California, 422 U.S. 806 (1975). The government responds that Wilson cannot

prove the magistrate judge plainly erred because he warned Wilson of the dangers

and disadvantages of self-representation. Even if we assume, for the sake of

argument, that Faretta applies to revocation proceedings, because Wilson never

objected in the district court, we lack jurisdiction to review the magistrate judge’s

ruling. See United States v. Schultz, 565 F.3d 1353, 1359 (11th Cir. 2009). We

dismiss Wilson’s appeal.

      In 2002, a jury found Wilson guilty of conspiring to possess with intent to

distribute 50 grams or more of cocaine base and cocaine hydrochloride and to

manufacture 50 grams or more of cocaine base, 21 U.S.C. §§ 841(a), 846, and

possessing with intent to distribute 5 grams or more of cocaine base and marijuana,

id. § 841(a)(1). The district court sentenced Wilson to concurrent sentences of 360

months of imprisonment, followed by 5 years of supervised release. Wilson

appealed, and we affirmed his convictions and sentence. United States v. Wilson,

58 F. App’x 836 (11th Cir. 2003).


                                          2
               Case: 19-11488     Date Filed: 08/27/2020   Page: 3 of 5



      In 2017, Wilson’s probation officer petitioned to revoke Wilson’s supervised

release. A magistrate judge appointed counsel to represent Wilson and scheduled

his initial appearance hearing. During his initial appearance hearing, Wilson,

accompanied by appointed counsel, requested to proceed pro se with his attorney

serving as standby counsel. The magistrate judge explained to Wilson his rights to

counsel and to self-representation and, following a recess in which he discussed the

issue with counsel, Wilson insisted that he wanted to proceed pro se. The

magistrate judge questioned Wilson and his probation officer, found that Wilson

understood the risks of self-representation, and granted his requests to represent

himself and for appointed counsel to serve as standby counsel. See Faretta, 422

U.S. at 835; United States v. Owen, 963 F.3d 1040, 1049 (11th Cir. 2020). The

magistrate judge held an evidentiary hearing, determined that probable cause

existed to revoke Wilson’s supervised release, and referred the matter to “the

district court for a full revocation hearing.”

      The district court also held an evidentiary hearing in which Wilson appeared

pro se accompanied by standby counsel. The district court ruled that Wilson

violated conditions of his supervised release, revoked his sentence to supervised

release, and sentenced him to a term of imprisonment.

      Wilson argues that the magistrate judge failed to ensure that his waiver of

the right to counsel was made knowingly and voluntarily, but we must first


                                           3
               Case: 19-11488      Date Filed: 08/27/2020    Page: 4 of 5



determine that we have jurisdiction to entertain his argument. As a court of limited

jurisdiction, we must inquire sua sponte into our subject-matter jurisdiction even if

the parties have not challenged it. Perez–Priego v. Alachua Cty. Clerk of Ct., 148

F.3d 1272, 1273 n.1 (11th Cir. 1998) (raising issue of jurisdiction sua sponte in

appeal from magistrate judge’s report). “That is so because subject-matter

jurisdiction underlies a court’s power to hear a case.” DeRoy v. Carnival Corp.,

963 F.3d 1302, 1311 (11th Cir. 2020).

      The Federal Magistrate Act allows district courts to designate some

functions to magistrate judges. 28 U.S.C. § 631 et seq. The district court “may

designate a magistrate judge to conduct hearings,” on various civil and criminal

matters, id. § 636(b)(1)(B), including petitions “to modify, revoke, or terminate

supervised release,” 18 U.S.C. § 3401(i). The magistrate judge must “submit to the

[district court] proposed findings of fact and . . ., in the case of revocation, a

recommended disposition under section 3583(e) of this title,” id. § 3401(i), as

required for other dispositive matters referred to the magistrate judge, see 28

U.S.C. § 636(b)(1)(B); Fed. R. Crim. P. 59(b). A defendant must object to any

alleged error by the magistrate judge to obtain a de novo review by the district

court. 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b).

      In Schultz, we held that we lacked jurisdiction to review a magistrate judge’s

decision denying a motion for self-representation because the defendant failed to


                                            4
               Case: 19-11488     Date Filed: 08/27/2020    Page: 5 of 5



object to that ruling. Schultz, 565 F.3d at 1359–62. We grounded our decision in

precedent holding that a defendant who fails to object in the district court is, “in

essence, . . . appealing a magistrate’s decision,” which we lack jurisdiction to

review. Id. at 1359 (quoting United States v. Renfro, 620 F.2d 497, 500 (5th Cir.

1980)); see United States v. Meier Brown, 441 F.3d 1330, 1352 (11th Cir. 2006);

United States v. Jacqueline Brown, 342 F.3d 1245, 1246 (11th Cir. 2003). We

explained that “we [were] bound to follow Renfro under our prior panel precedent

rule until this Court sitting en banc or the Supreme Court overrules it.” Schultz,

565 F.3d at 1359; see Jacqueline Brown, 342 F.3d at 1246.

      Based on Schultz, we must dismiss Wilson’s appeal. Wilson never requested

that the district court review the magistrate judge’s decision to respect Wilson’s

right to self-representation. Wilson “in essence” appeals the magistrate judge’s

ruling directly to this Court, and “[t]he law is settled that [we] are without

jurisdiction to hear appeals directly from federal magistrates,” Schultz, 565 F.3d at

1359 (quoting Renfro, 620 F.2d at 500). We are obligated to apply this precedent.

      We DISMISS Wilson’s appeal.




                                           5